SULLIVAN, Justice, for the Court:
Title to a strip of land in Warren County, Mississippi, was confirmed in Leon T. Parrish and wife, and the adverse possession claim of Lester Savage and others was rejected by the Chancery Court of Warren County, Mississippi. The Savages appeal, alleging that the chancellor was manifestly wrong and that his judgment was against the overwhelming weight of the evidence. The two assignments are not couched in precisely that language, but that is their effect.
The chancellor is the trier of the facts and in this case he was not convinced that the Savages established adverse possession. Based upon our decision in Johnson v. Black, 469 So.2d 88, 90 (Miss.1985), and Hans v. Hans, 482 So.2d 1117, 1120 (Miss. 1986), we find this assignment to be without merit.
We again point to our decision in Johnson v. Black, supra, and the recent case of Farris v. Thomas, 481 So.2d 318 (Miss. 1985), where we were called upon to determine whether the judgment of the lower court was contrary to the overwhelming weight of the evidence in accepting a boundary line between two adjoining parcels of land. Therein we said:
We find that the determination of the legal boundary between the Farrises and the Branches was a question of fact for determination by the chancellor, whose decision will not be disturbed on appeal unless manifestly in error. Voss v. Stewart, 420 So.2d 761, 765 (Miss.1982).
481 So.2d at 319.
This assignment is without merit.
The finding that the chancellor was not manifestly wrong topples the first domino. In turn, that domino topples the second domino, and we may not say that the chancellor’s determination was against the overwhelming weight of the evidence.
AFFIRMED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON and ANDERSON, JJ., concur.